PECK, C. J.
There is no error in the refusal of the court to give the charges asked. We hold the smoke-house, on the evidence in this case, as a legal proposition, is within the curtilage, and the breaking and entering sufficient, as" far as they are concerned, to make out the crime of burglary. The front and door of the building being in the yard of the' dwelling house, fixes the character of the building, as within the curtilage, although the rear part thereof was not within the yard of the dwelling-house, and although the breaking was in that part of the building. Any breaking that was sufficient to enable the prisoner to take the meat out through the breach, with his hands, is a breaking sufficient, in such a case. The evidence of the intent shows it to have been feloneous, notwithstanding the meat was put between the ceiling and weather-boarding of the building, on a time when he went into it on the business of the *21mistress of the house, and was then intrusted with the'key of the building for that purpose.
We are satisfied with the conviction and judgment in the court below; they are, therefore, affirmed, at the cost of the appellant.